DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "a second service by a second microservice" in claim 1. It is unclear if this is the same second service and second microservice as claimed in claim 1. Claim 6 then recites “the second microservices” and “the second services”, but it is unclear if this is the same second microservice as claimed in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a second service by a second microservice" in claim 1. It is unclear if this is the same second service and second microservice as claimed in claim 1. Claim 9 then recites “the second microservice” and “the second service”, but it is unclear if this is the same second microservice and second service as claimed in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a second service by a second microservice" in claim 10. It is unclear if this is the same second service and second microservice as claimed in claim 10. Claim 15 then recites “the second microservices” and “the second services”, but it is unclear if this is the same second microservice as claimed in claim 10 . There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a third service by a third microservice" in claim 13. It is unclear if this is the same third service and third microservice as claimed in claim 13. Claim 16 then recites “the third service”, but it is unclear if this is the same second microservice and second service as claimed in claim 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "a second service by a second microservice" in claim 10. It is unclear if this is the same second service and second microservice as claimed in claim 10. Claim 18 then recites “the second microservice” and “the second service”, but it is unclear if this is the same second microservice and second service as claimed in claim 10. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-5, 7-8, 10-14 and 17 are allowed.
Claims 6, 9, 15, 16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, and similarly regarding claim 11, the prior art of record, alone or in combination, fails to teach at least “ providing a first service by a first microservice, wherein the first microservice is triggered by recognizing the payload flag; updating the fingerprint by appending to the fingerprint a first flag based on a result generated by the first service; providing a second service by a second microservice, wherein the second microservice is triggered by recognizing the first flag; updating the fingerprint by appending to the fingerprint a second flag based on a result generated by the second service.”
The best prior art of record, Criscuolo et al (US Patent 11074065 B2), teaches at best in col 11 lines 22-41 “In some cases, the SDK 225 may forward the second logged event indication to the application server 205 based on receiving the second logged event indication. In one example, the SDK 225 may transmit, to the application server 205, a request 230 to update the data payload 235 based on determining that a second event has occurred within the mobile application 220. In some examples, the second event may include identifying a use of a feature included in the mobile application 220.”.
The best prior art of record, Dua et al (US 20210303578), teaches at best in ¶88 and ¶98 “utterance lookup microservice 200 may be configured to apply an utterance suggestion algorithm to compare input data from predictive intent service 102 against a plurality of utterances stored in an utterance index, to apply a rating and ranking analysis to selected utterances from the utterance index, and to generate a payload comprising a ranked list of suggested utterances to be transmitted back to predictive intent service 102”.
The best prior art of record, Griffin et al (US 20200128063), teaches at best in¶21-25 “The payload extractor 22 extracts, from the message 38, the payload 42 and sends the payload 42, the originator address, and the destination quantum service identifier in a message 44 to the quantum channel router 26 via the channel interface 24.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669